Citation Nr: 1512047	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-26 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial, compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1953 to April 1957.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision in which the RO granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) disability rating, effective April 16, 2013.  In January 2014, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In February 2015, a Deputy Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA systems.  

For reasons expressed below, the claim on appeal is being  remanded  to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran has raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due, in part, to  his service-connected bilateral hearing loss. disabilities.  See VA Form 21-8940,(Veteran's Application for Increased Compensation Based on Individual Unemployability, received in September 2014.  While a TDIU claim may be raised as a component of a higher rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), in this case, the Veteran has asserted that he is unemployable as a result of multiple service-connected disabilities, not solely, the hearing loss at issue in this appeal.  Therefore, the matter of his entitlement to a TDIU a separate matter that had not yet been adjudicated, and, hence, is not properly before the Board.  Hence, this matter is referred to the AOJ for appropriate action  See 38 C.F.R. § 19.9(b) (2014).


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran is seeking a higher, initial rating for his service-connected bilateral hearing loss disability.  He was last afforded a VA examination for evaluation of his hearing impairment in December 2013; however, he has alleged worsening of his hearing disability since that time.  In August 2014, he reported that he was going to the doctor for evaluation of his "further advanced hearing loss," and, in September 2014, he reported that he had been approved for another hearing examination in Salt Lake City, which would show substantial hearing loss.  

While the Veteran has not submitted any records which document the treatment and evaluation that he reportedly received in August and September 2014, the Board finds that his statements reveal that there may be outstanding evidence relevant to his higher rating claim and that further examination of the Veteran is warranted.  See 38 C.F.R. § 3.327(a) (2014) (examinations will be requested whenever VA determines that there is a need to determine the exact nature or severity of a disability).  See also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo a VA audiology examination, by an appropriate medical professional, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may  result in denial of the claim for a higher initial rating.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  
Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment for hearing loss.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b) (1) (West 2014); but see 38 U.S.C.A. § 5103(b) (3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization obtain, all pertinent, outstanding private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  The AOJ's adjudication of the claim for higher rating  should include consideration of whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.  


Accordingly, this matter is hereby s REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent,  outstanding private (non-VA) records

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate medical professional, at a VA medical facility.  

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing- should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

The examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The audiologist should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (obtained via the Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

In addition, the examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  To help avoid further remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a higher rating for hearing loss in light of all pertinent evidence (to particularly include all that associated with the claims file since the last adjudication) and legal authority (to include .  consideration of whether staged" rating for the disability, pursuant to Fenderson, supra, is appropriate).  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

